DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8,10, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the Examiner notes the following limitations: “an integrated device”, “one or more devices”, “one or more supplemental devices”, “other integrated devices”, which is confusing because the Examiner is uncertain what exactly each of these devices is referring to. Clarification is requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Seebaluck (2011/0308823) in further view of Huefner (2019/0175965) and in further view of Gatsonides (2017/0014655).
Regarding claim 8, Chao discloses a method for operating an interconnected fire detection (figure 1, par. 25-26) and extinguishing system, the method comprising: detecting a condition (figure 1, “detecting device” item 15); triggering an integrated device based at least in part on the detected 
Chao does not explicitly teach using the system on an aircraft and rather teaches use in buildings.
However, Seebaluck teaches it is well known to apply fire extinguishing processes/apparatuses to buildings and aircraft (par. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to essentially use the system of Chao in an aircraft as suggested by Seebaluck, the motivation being the system would be equally useful in a limited resource environment with obstacles and health needs as noted by Chao.
Further, Chao fails to explicitly disclose wherein the wireless communication module is configured to exchange messages directly with other integrated devices to trigger the other integrated devices.
However, Huefner teaches a similar system wherein the wireless communication module is configured to directly message other integrated devices to trigger the other integrated devices (par. 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize multiple systems working together and to coordinate the systems as taught by Huefner to the system of Chao, the motivation being this allows the system to determine the direction of the fire and respond adequately to extinguish it (par. 44). 
Chao is silent to the system relays state information of the integrated device namely device ID, pressure level, fault information, or a battery charge level.  The Examiner notes that Huefner implicitly teaches these features (e.g. knowing when a pressure is depleted and to refill but does not explicitly state the message is sent by the control system).
Gatsonides teaches a fire extinguishing system which monitors system pressure (par. 38).

Regarding claim 10, Chao discloses the detector is at least one of a smoke detector, a fire detector, or an optical sensor (par. 25, item 15).
Regarding claim 13, Chao in view of Gatsonides further teaches the method step above (i.e. the state information of pressure taught by Gatsonides).
Regarding claims 14 and 15, a modified Chao in view of Seebaluck teaches the integrated device within a storage bay in an aircraft.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Seebaluck (2011/0308823) in further view of Huefner (2019/0175965) in further view of Gatsonides (2017/0014655) and in view of Arimatic (DE102008049815).
Regarding claim 11, a modified Chao fails to teach wherein the extinguishers comprises at least one of a high rate discharge extinguisher and a low rate discharge extinguisher.
However, Airmatic teaches a fire extinguishing system using a high pressure and low pressure discharge (par. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a dual fire extinguishing system as taught by Airmatic to the system of Chao, the motivation being this would allow for using an appropriate amount of extinguishant for a smaller or larger fire (par. 3-4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 8,10, 11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/             Primary Examiner, Art Unit 3752